Citation Nr: 0819058	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO 06-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

2. Entitlement to service connection for sleep apnea. 

3. Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
March 1970 and again from April 1970 to March 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which amongst other issues, granted an 
increased rating for bilateral hearing loss from 
noncompensable to 10 percent, effective February 12, 2003, 
and denied service connection for sleep apnea and 
hypertension. The veteran disagreed with the 10 percent 
rating for bilateral hearing loss and the denial of service 
connection for sleep apnea and hypertension and the current 
appeal ensued. 

By rating decision of February 2006, the veteran's 10 percent 
rating was decreased from 10 percent to noncompensable, 
effective January 2005. The veteran's decrease in rating for 
bilateral hearing loss did not result in a decrease in the 
veteran's overall rating, and therefore, did not require 
sixty days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level. See 38 C.F.R. § 3.106(e). Service connection 
for sleep apnea and hypertension was confirmed and continued. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his bilateral hearing loss is more 
severe than the current noncompensable evaluation reflects. 
He also maintains that he warrants service connection for 
sleep apnea and hypertension based upon service incurrence. 
The Board has carefully reviewed the evidence of record as to 
the claims and finds that additional development is required 
by law.

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim. 
The purpose of these changes is to clarify when VA has no 
duty to notify a claimant of how to substantiate a claim for 
benefits, to make the regulation comply with statutory 
changes, and to streamline the development of claims. The 
amendments apply to all applications for benefits pending 
before VA on, or filed after May 30, 2008. Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating 
that if VA does not receive the necessary information and 
evidence requested from the claimant within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application. The revised sentence reflects that 
the information and evidence that the claimant is informed 
that he or she is to provide must be provided within one year 
of the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and complaint notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006). 
The veteran should be given notice and assistance 
requirements consistent with the new amendments set forth 
above.

As to the issue of a compensable rating, the record shows 
that the veteran has undergone foreign audiology examinations 
for VA purposes in October 2003, August 2005, and an 
audiology examination in January 2006 at Landstuhl Regional 
Medical Center. Pursuant to 38 C.F.R. § 4.85, an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test. Examinations will be conducted without the 
use of hearing aids. None of the three examinations used to 
evaluate the veteran's bilateral hearing loss was done in 
accordance with 38 C.F.R. § 4.85, as none of the examinations 
had controlled speech discrimination tests (Maryland CNC) and 
there was no indication if any of the tests were performed by 
a state-licensed audiologist. This must be done. 

The veteran claims that his bilateral hearing loss is more 
severe than the current evaluation reflects. For an increased 
rating claim, section 5103(a) requires, at a minimum, that 
the Secretary notify the veteran, that to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on the 
veteran's employment and daily life. Vasquez-Flores v. Peake, 
22 Vet. App 37 (2008). The veteran also must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved) based on the 
nature of the symptoms of the condition for which the 
disability compensation is being sought, their severity, and 
duration and their impact upon employment and daily life. 
Notice must also provide examples of the type of medical and 
lay evidence that the veteran may submit that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. The veteran was not 
informed of what was necessary to substantiate an increased 
rating claim nor was he notified of the types of evidence to 
provide that would show the severity, duration, and impact of 
the disability upon his employment and daily life. This 
should be done prior to adjudication of the veteran's 
increased rating claim for hearing loss. 

As to the issue of entitlement to service connection for 
sleep apnea, the medical evidence of record shows that the 
veteran did not have a diagnosis of sleep apnea in service or 
upon service discharge in March 1992. However, an assessment 
of possible obstructive sleep apnea was made in August 1992, 
a sleep apnea screen was found to be abnormal in 
October 1992, and mild sleep apnea was diagnosed in 
November 1992. During the October 2003 foreign examination 
performed for VA purposes, the diagnosis was obstructive 
sleep apnea, ongoing since 1986, documented by polysomnogram 
since 1993. That examination diagnosis was made based on the 
veteran's wife's statement that since 1986, she had observed 
the veteran in a non-breathing state while sleeping. 

As to the issue of entitlement to service connection for 
hypertension, the veteran answered "yes" on a Report of 
Medical History when asked have you ever had or have you now 
high or low blood pressure in December 1982. No findings of 
hypertension were noted by the examiner at that time. On 
retirement from service examination of December 1991, the 
veteran's blood pressure was 148/102. The examiner noted 
questionable hypertension on the examination report. In 
August 1992, five months after discharge from service, the 
veteran's blood pressure on examination was 147/100. Service 
connection for hypertension may be presumed if it is shown to 
a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. For VA rating purposes, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90 mm. or greater. The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 38 C.F.R. § 4.104, Code 7101 
Note 1.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). However, the 
Board has determined that a VA medical examination must be 
afforded the veteran, pursuant to VA's duty to assist. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

In both the claims for service connection for sleep apnea and 
hypertension, further VA examination with opinions are 
necessary prior to final adjudication of the claim. 

Accordingly, this case is REMANDED for the following action: 

1. Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) (amended) 
pertaining to the claim for entitlement 
to an increased rating for hearing loss, 
the types of evidence to provide that 
would show the severity, duration, and 
impact of the disability upon his 
employment and daily life. 

2. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for claimed sleep 
apnea and hypertension, that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

3. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
should afford the veteran a comprehensive 
medical examination, to be conducted by a 
qualified physician to assess and opine 
whether the veteran has sleep apnea that 
had its onset in service, or was caused 
by any incident of service. The veteran's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand. In the examiner's 
opinion, the examiner must identify and 
explain the medical basis or bases, with 
identification of the evidence of record. 
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state. 

5. The RO/AMC should afford the veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician to 
assess and opine whether the veteran has 
hypertension that had its onset in 
service, or was caused by any incident of 
service, or had its onset within one year 
of service discharge. The veteran's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand. In the examiner's 
opinion, the examiner must identify and 
explain the medical basis or bases, with 
identification of the evidence of record. 
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state.

6. The RO/AMC will afford a VA audiology 
examination for the purpose of 
ascertaining the current nature and 
severity of the veteran's bilateral 
hearing loss. The following 
considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

d. The veteran should be afforded an 
audiology examination conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) 
and a puretone audiometry test. The 
examinations must conducted without 
the use of hearing aids, in 
accordance with 38 C.F.R. § 4.85 

7. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for sleep apnea and 
hypertension and an increased rating for 
bilateral hearing loss. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative, 
if there is one, should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
service connection and an increased 
rating. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





